         Case 1:18-cv-01523-TSC Document 11 Filed 10/26/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  BUZZFEED, INC.,

                         Plaintiff,

                  v.                               Civil Action No. 18-1523 (TSC)

  UNITED STATES DEPARTMENT OF
  HOMELAND SECURITY,

                         Defendant.


                                      JOINT STATUS REPORT

       Pursuant to this Court’s October 18, 2018, Minute Order, the parties hereby submit their

joint status report for this Freedom of Information Act (“FOIA”) action.

       The parties have met and conferred regarding next steps concerning the FOIA request at

issue in this case. Defendant conducted a search in response to Plaintiff’s FOIA request and

identified approximately 45,000 pages of potentially responsive documents. Defendant has

completed its search for the records at issue, will begin its production in the month of December,

and has committed to producing 300 pages per month.

       In light of the fact that the parties are currently addressing these issues in a cooperative

manner, the parties suggest that the Court allow these communications to continue and order the

parties to submit a further joint status report by December 20, 2018.
        Case 1:18-cv-01523-TSC Document 11 Filed 10/26/18 Page 2 of 2



Dated: October 26, 2018            Respectfully Submitted,

                                   JESSIE K. LIU
                                   D.C. Bar # 472845
                                   United States Attorney

                                   DANIEL F. VAN HORN
                                   D.C. Bar # 924092
                                   Chief, Civil Division

                                   By: /s/ Joshua L. Rogers
                                   JOSHUA L. ROGERS
                                   Assistant United States Attorney
                                   555 4th Street, N.W.
                                   Washington, D.C. 20530
                                   Tel: (202) 252-2578
                                   Joshua.Rogers3@usdoj.gov

                                   Attorneys for Defendant


                                   /s/ Matthew Topic
                                   MATTHEW TOPIC
                                   Bar No. 1008728
                                   311 N. Aberdeen St., Third Floor
                                   Chicago, IL 60607
                                   Tel: (312) 243-5900
                                   Matt@lovevy.com




                                      2
